Citation Nr: 0924222	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  00-16 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for a low back disorder, 
to include consideration as being secondary to service-
connected disabilities.

2. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).



REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Attorney At 
Law


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran had active service from August 1979 to November 
1983.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Jackson, Mississippi, Regional Office 
(RO).

The Board issued a decision in April 2005 denying the issues 
listed above.  The Veteran subsequently appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In August 2006, the Secretary of Veterans Affairs (Secretary) 
and the Veteran, through his attorney, filed a Joint Motion 
to vacate and remand the portion of the Board's April 2005 
decision which pertained to these issues.  The Court granted 
that motion in an order dated in September 2006.  In 
September 2007, the case was remanded to the RO for further 
development.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the August 2006 Joint Motion, the September 2007 
Board remand directed that the Veteran receive a VA spine 
examination to address the etiology of any low back/spine 
disability, including whether the disability is secondary to 
his service connected disorders of the feet.  An examination 
was then conducted in July 2008, where the examiner opined 
that it was less likely than not that the low back disability 
was secondary to the Veteran's service connected foot 
disabilities and more likely that the Veteran's back pain was 
"permeated upon" his multiple motor vehicle accidents as 
well as the process of aging.

At the time of the July 2007 examination and opinion, the 
Veteran's Social Security Disability file was not of record.  
Included in that file is an April 1989 record showing 
treatment for low back pain following a motor vehicle 
accident in March  and June 1989 records showing hospital 
treatment for acute lumbar strain and lumbar disc 
degeneration.  A post myelogram CT scan from that time 
reportedly showed degeneration at what was referred to as 
"L5-L6."  There are also  subsequent treatment records 
relating to a low back disorder contained in the Social 
Security file, along with an August 2001 consultative 
examination, which addressed the Veteran's foot and ankle 
complaints and his back pain.  

It does not appear that the July 2007 VA examiner reviewed 
these Social Security records prior to rendering his opinion 
(notably, the examiner makes no reference to an accident 
occurring, or of the presence of low back problems, in 1989).  
Consequently, as these records are certainly relevant to a 
consideration of the etiology of the Veteran's current low 
back disability, an additional remand is necessary so that 
the examiner can review them and prepare an addendum 
informing us if that information and any recent treatments 
records obtained pursuant to this remand change in any way 
the findings and conclusions he reported in his excellent 
July 2008 report.  On remand, we also ask that the examiner 
give his opinion on the likelihood that the Veteran's low 
back disability is directly related to his military service.  
Additionally, as the disposition of the claim for service 
connection for low back disability may have an affect on the 
disposition of the claim for TDIU, the two claims are 
inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 
180 (1991).  Consequently, the claim for TDIU must also be 
remanded.     

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for his service 
connected low back, ankle and foot 
disabilities since November 2008 and 
should secure copies of complete records 
of the treatment or evaluation from all 
sources identified.

2.  The claims file should then be 
forwarded to the July 2008 VA examining 
physician to provide a supplemental 
opinion regarding the likely etiology of 
the Veteran's current low back disability.   
The relevant evidence in the claims file, 
including the Veteran's Social Security 
records (contained in Volume 5 of the 
claims file) and any medical records newly 
developed, must be reviewed in pertinent 
part by the physician so that his 
conclusions are fully informed by that 
evidence.

Our questions are:

A) Is it at least as likely as not (i.e. a 
50 percent chance or better) that the 
Veteran's low back disability began during 
his military service?

B)  Is it at least as likely as not that 
the Veteran's low back disability is 
proximately due to or the result of his 
service connected foot and/or ankle 
disabilities?

C) Is it at least as likely as not that 
the Veteran's low back disability has 
increased in severity beyond it's natural 
progression by his service connected foot 
and/or ankle disabilities?  

The physician should provide a rationale 
for all opinions provided.

3)  The RO should then readjudicate the 
claim for service connection for low back 
disability.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
Veteran and his representative the 
opportunity to respond.  

4.  The RO should then review the evidence 
of record in relation to the Veteran's 
claim for TDIU.  If any further 
development (to include a VA examination 
to determine whether the Veteran is 
unemployable due to his service connected 
disabilities) is necessary, such 
development should be conducted.  Then, if 
the claim for TDIU remains denied, the RO 
should issue a supplemental statement of 
the case and provide the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant until he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M.W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




